DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 5/18/2022, the objection to claim 1, cited in the office action of 2/18/2022, is moot.
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. The Applicant contends that Bui does not disclose a middle portion of the framework portion that is formed between folds of the framework portion respectively. The examiner respectfully disagrees. Bui recites a framework portion formed in a spiral shape that has bends or folds, as shown in Figs. 2, 17, and 18. The middle portion is being interpreted as the central areas of elements 140, 140’, and/or 140” located between the bends and folds of the frame portion (Figs. 2, 17-18). 
The Applicant also contends that Bui does not disclose each of the middle portions of the framework portion being sewn to the membrane portion to thereby hold the framework portion to the membrane portion. The examiner respectfully disagrees. Bui shows that it has sutures placed along the body of the framework portion elements, which includes the central areas of elements 140, 140’, and/or 140” located between the bends and folds of the frame portion (Figs. 1-3, 17-18; paras. 0042-0045). In view of these disclosures of Bui, the 35 U.S.C. 102(a)(1) rejections have been maintained, as described below.
Claim Objections
Claim 9 is objected to because of the following informalities:  the end of the claim appears to be missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui et al. (US Pub. No. 2009/0125095; hereinafter Bui).
Bui discloses the following regarding claim 1: a stent graft having a ductal shape, the stent graft comprising: a framework portion (140, 140’, and/or 140”) expandable and contractable along a radial direction of the stent graft (Figs. 2-5, 9-10, 17-18; para. 0042); and a membrane portion (graft at central portions of element 110, 110b, 110c) provided along the framework portion (Figs. 2-5, 9-10, 17-18), wherein the membrane portion has a plurality of folds (Figs. 2-5, 9-10, 17-18; paras. 0043-0045) that each formed by folding the membrane portion in the radial direction and each extended in the circumferential direction of the stent graft (Figs. 2-5, 9-10, 17-18; paras. 0043-0045), wherein the plurality of folds is regularly formed on an entirety of the membrane portion along the axial direction of the stent graft (Figs. 2-5, 9-10, 17-18; paras. 0041, 0045-0048), wherein the membrane portion is stretchable in the axial direction by deformation from the folds when the stent graft bends (Figs. 2-5, 9-10, 17-18; paras. 0037-0039, 0042), wherein the framework portion is held on the membrane portion in a state where the framework portion is movable relative to the membrane portion at least in the axial direction of the framework portion when the stent graft bends (para. 0042), wherein the framework portion has a spiral shape turning around an axis of the stent graft while being folded in a zigzag pattern (Figs. 1-3, 17-18; paras. 0054-0055), and a middle portion (central portions of elements 140, 140’, 140”) is formed between folds of the framework portion respectively (Figs. 1-3, 17-18), wherein each of the middle portion of the framework portion is sewn to the membrane portion to thereby hold the framework portion to the membrane portion (Figs. 1-3, 17-18; paras. 0042-0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Borges et al. (US Pub. No. 2005/0075715; hereinafter Borges).
Bui discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the framework portion located at the end of the stent graft is sewn in more places than the other framework portion. Borges teaches that it is well known in the art that a stent framework has more sutures to attach it to a graft membrane at the end portions than at the rest of the body of the implant (paras. 0060-0063), in order to provide a more secure hold at the end portions to prevent relative motion the areas in which the graft system experiences dynamic motion arising from pulsatile blood pressure. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Bui to comprise more sutures at the end portions of the stent graft, as taught by Borges, in order to more provide a more secure hold of the stent frameworks at the areas of the implant where it experiences more dynamic motion arising from pulsatile blood pressure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774